EXHIBIT THOMSON REUTERS CORPORATION CONSOLIDATED INCOME STATEMENT (unaudited) Three months ended Nine months ended September 30, September 30, (millions of U.S. dollars, except per share amounts) Notes 2009 2008 2009 2008 Revenues 3,216 3,339 9,640 8,312 Operating expenses 8 (2,444 ) (2,427 ) (7,263 ) (6,278 ) Depreciation (128 ) (122 ) (370 ) (289 ) Amortization of computer software (135 ) (140 ) (404 ) (344 ) Amortization of other intangible assets (124 ) (126 ) (367 ) (306 ) Impairment of assets held for sale 10 - - - (89 ) Other operating (losses) gains, net 11 (7 ) 29 (7 ) 29 Operating profit 378 553 1,229 1,035 Finance costs, net: Net interest expense 12 (122 ) (109 ) (322 ) (121 ) Other finance (costs) income 12 (7 ) 90 (64 ) 18 Other non-operating charge 13 (326 ) - (326 ) - (Loss) income before tax and equity method investees (77 ) 534 517 932 Share of post tax earnings in equity method investees 1 1 2 2 Tax benefit (expense) 14 232 (118 ) 149 (164 ) Earnings from continuing operations 156 417 668 770 Earnings (loss) from discontinued operations, net of tax 15 11 (11 ) 17 (15 ) Net earnings 167 406 685 755 Earnings attributable to: Common shareholders (1) 162 404 667 747 Non-controlling interests 24 5 2 18 8 Earnings per share: 16 Basic earnings per share: From continuing operations $ 0.18 $ 0.50 $ 0.78 $ 1.01 From discontinued operations 0.01 (0.01 ) 0.02 (0.02 ) Basic earnings per share $ 0.19 $ 0.49 $ 0.80 $ 0.99 Diluted earnings per share: From continuing operations $ 0.18 $ 0.50 $ 0.78 $ 1.00 From discontinued operations 0.01 (0.01 ) 0.02 (0.02 ) Diluted earnings per share $ 0.19 $ 0.49 $ 0.80 $ 0.98 (1) On September 10, 2009, all Thomson Reuters PLC ordinary shares were exchanged for an equivalent number of Thomson Reuters Corporation common shares in connection with unification of the dual listed company structure. See notes 1 and 22 for additional information. The related notes form an integral part of these consolidated financial statements. 34 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (unaudited) Three months ended Nine months ended September 30, September 30, (millions of U.S. dollars) Notes 2009 2008 2009 2008 Net earnings 167 406 685 755 Other comprehensive income (loss): Unrecognized net loss on cash flow hedges (24 ) (9 ) (61 ) (12 ) Foreign currency translation adjustments to equity 174 (1,118 ) 765 (1,197 ) Foreign currency translation adjustments to earnings (5 ) (93 ) (19 ) (93 ) Actuarial (losses) gains on defined benefit pension plans, net of tax(1) (50 ) 107 (64 ) (157 ) Other comprehensive income (loss) 95 (1,113 ) 621 (1,459 ) Total comprehensive income (loss) 262 (707 ) 1,306 (704 ) Comprehensive income (loss) for the period attributable to: Common shareholders(2) 257 (709 ) 1,288 (712 ) Non-controlling interests 24 5 2 18 8 (1) The related tax benefit (expense) amounts were $27 million and ($65) million for the three months ended September 30, 2009 and 2008, respectively, and $32 million and $49 million for the nine months ended September 30, 2009 and 2008, respectively. (2) On September 10, 2009, all Thomson Reuters PLC ordinary shares were exchanged for an equivalent number of Thomson Reuters Corporation common shares in connection with unification of the dual listed company structure. See notes 1 and 22 for additional information. The related notes form an integral part of these consolidated financial statements. 35 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF FINANCIAL POSITION (unaudited) (millions of U.S. dollars) Notes September30, 2009 December31, 2008 ASSETS Cash and cash equivalents 1,860 841 Trade and other receivables 1,729 1,818 Other financial assets 21 222 261 Prepaid expenses and other current assets 17 636 766 Current assets 4,447 3,686 Computer hardware and other property, net 1,483 1,556 Computer software, net 1,413 1,299 Other identifiable intangible assets, net 8,714 8,702 Goodwill 18,468 18,324 Other financial assets 21 354 286 Other non-current assets 18 646 627 Deferred tax 90 109 Total assets 35,615 34,589 LIABILITIES AND EQUITY Liabilities Current indebtedness 21 1,049 688 Payables, accruals and provisions 19 2,503 2,704 Deferred revenue 1,021 1,193 Other financial liabilities 21 34 60 Current liabilities 4,607 4,645 Long-term indebtedness 21 7,535 6,783 Provisions and other non-current liabilities 20 1,947 1,798 Other financial liabilities 21 97 222 Deferred tax 2,246 2,653 Total liabilities 16,432 16,101 Equity Capital 22 10,140 10,034 Retained earnings 10,557 10,650 Accumulated other comprehensive loss (1,583 ) (2,268 ) Total shareholders’ equity 19,114 18,416 Non-controlling interests 24 69 72 Total equity 19,183 18,488 Total liabilities and equity 35,615 34,589 Contingencies (note 23) The related notes form an integral part of these consolidated financial statements. 36 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF CASH FLOW (unaudited) Three months ended Nine months ended September 30, September 30, (millions of U.S. dollars) Notes 2009 2008 2009 2008 Cash provided by (used in): OPERATING ACTIVITIES Net earnings 167 406 685 755 Add back (deduct) items not involving cash: Depreciation 128 122 370 289 Amortization of computer software 135 140 404 344 Amortization of other intangible assets 124 126 367 306 Net losses (gains) on disposals of businesses and investments 12 (29 ) 12 (29 ) Impairment of assets held for sale 10 - - - 89 Loss from redemption of debt securities 12 35 - 35 - Deferred tax (380 ) 54 (446 ) (86 ) Fair value adjustments 47 (61 ) 135 (79 ) Other non-operating charge 13 326 - 326 - Other 35 (46 ) 206 85 Changes in working capital and other items 27 (123 ) (118 ) (331 ) 104 Operating cash flows from continuing operations 506 594 1,763 1,778 Operating cash flows from discontinued operations 15 7 (2 ) 7 (22 ) Net cash provided by operating activities 513 592 1,770 1,756 INVESTING ACTIVITIES Acquisitions, less cash acquired 6 (53 ) (28 ) (98 ) (8,298 ) Proceeds from other disposals, net of taxes paid 12 117 15 271 Capital expenditures, less proceeds from disposals (254 ) (259 ) (720 ) (615 ) Other investing activities 2 - 1 (7 ) Investing cash flows from continuing operations (293 ) (170 ) (802 ) (8,649 ) Investing cash flows from discontinued operations 15 - (12 ) 22 (72 ) Net cash used in investing activities (293 ) (182 ) (780 ) (8,721 ) FINANCING ACTIVITIES Proceeds from debt 21 498 - 1,107 7,600 Repayments of debt 21 (206 ) - (398 ) (5,079 ) Net borrowings (repayments) under short-term loan facilities 1 7 (7 ) (1,065 ) Share repurchases 25 - (53 ) - (511 ) Dividends paid on preference shares (1 ) (1 ) (2 ) (4 ) Dividends paid on common shares (1) 26 (228 ) (146 ) (682 ) (416 ) Dividend payable assumed from Reuters Group PLC 26 - - - (246 ) Other financing activities (1 ) 11 (6 ) 205 Net cash provided by (used in) financing activities 63 (182 ) 12 484 Translation adjustments 5 (34 ) 17 (33 ) Increase (decrease) in cash and cash equivalents 288 194 1,019 (6,514 ) Cash and cash equivalents at beginning of period 1,572 789 841 7,497 Cash and cash equivalents at end of period 1,860 983 1,860 983 Supplemental cash flow information is provided in note 27 Interest paid (134 ) (50 ) (364 ) (196 ) Interest received 10 7 17 162 Income taxes paid (42 ) (71 ) (61 ) (194 ) Amounts paid and received for interest were reflected as operating cash flows in the consolidated statement of cash flows. Amounts refunded (paid) for income taxes were reflected as either operating cash flows or investing cash flows in the consolidated statement of cash flow depending upon the nature of the underlying transaction. The related notes form an integral part of these consolidated financial statements. (1) On September 10, 2009, all Thomson Reuters PLC ordinary shares were exchanged for an equivalent number of Thomson Reuters Corporation common shares in connection with unification of the dual listed company structure. See notes 1, 22 and 26 for additional information. 37 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (unaudited) (millions of U.S. dollars) Stated share capital(1) Contributed surplus Total capital Retained earnings Unrecognized gain (loss) on cash flow hedges Foreign currency translation adjustments Total accumulated other comprehensive (loss) income (“AOCI”) Non-controlling interests Total Balance, December 31, 2008 3,050 6,984 10,034 10,650 21 (2,289 ) (2,268 ) 72 18,488 Comprehensive income (loss) (2) - - - 603 (61 ) 746 685 18 1,306 Distributions to non-controlling interest - (21 ) (21 ) DLC unification (1) 6,828 (6,828 ) - Dividends declared on preference shares - - - (2 ) - (2 ) Dividends declared on common shares (1) - - - (694 ) - (694 ) Shares issued under Dividend Reinvestment Plan (“DRIP”) 12 - 12 - 12 Effect of stock compensation plans 52 42 94 - 94 Balance, September 30, 2009 9,942 198 10,140 10,557 (40 ) (1,543 ) (1,583 ) 69 19,183 (millions of U.S. dollars) Stated share capital(1) Contributed surplus Total capital Retained earnings Unrecognized gain (loss) on cash flow hedges Foreign currency translation adjustments AOCI Non-controlling interests Total Balance, January 1, 2008 2,727 109 2,836 10,476 1 - 1 - 13,313 Comprehensive income (loss) (3) - - - 590 (12 ) (1,290 ) (1,302 ) 8 (704 ) Sale of interest in consolidated subsidiary, net of tax - - - 47 - - - 64 111 Distributions to non-controlling interest, net of tax adjustments - (3 ) (3 ) Issuance of Thomson Reuters PLC shares 96 7,170 7,266 - 7,266 Dividends declared on preference shares - - - (4 ) - (4 ) Dividends declared on common shares (1) - - - (560 ) - (560 ) Shares issued under DRIP 144 - 144 - 144 Repurchases of shares (9 ) (513 ) (522 ) - (522 ) Effect of stock compensation plans 34 197 231 - 231 Balance, September 30, 2008 2,992 6,963 9,955 10,549 (11 ) (1,290 ) (1,301 ) 69 19,272 (1) On September 10, 2009 all Thomson Reuters PLC ordinary shares were exchanged for an equivalent number of Thomson Reuters Corporation common shares in connection with unification of the dual listed company structure. Following unification, stated share capital includes common and preference share capital. See notes 1, 22 and 26 for additional information. (2) The amount included in retained earnings for the nine months ended September 30, 2009 includes actuarial losses of $64 million, net of tax. (3) The amount included in retained earnings for the nine months ended September 30, 2008 includes actuarial losses of $157 million, net of tax. The related notes form an integral part of these consolidated financial statements. 38 THOMSON REUTERS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (unless otherwise stated, all amounts are in millions of U.S. dollars) Note 1: Summary of business and significant accounting policies General business description Thomson Reuters Corporation (the “Company”) is an Ontario, Canada corporation with common shares listed on the Toronto Stock Exchange (“TSX”) and the New York Stock Exchange (“NYSE”) and Series II preference shares listed on the TSX. Thomson Reuters previously operated under a dual listed company (“DLC”) structure with shareholders in two listed entities, the Company and Thomson Reuters PLC. The DLC structure was implemented as a means to complete the acquisition of Reuters Group PLC (“Reuters”) on April 17, 2008. In June 2009, a proposal was announced to unify the DLC structure, which was subsequently approved by shareholders and a U.K. court in August 2009. Unification was completed on September 10, Under unification, each outstanding Thomson Reuters PLC ordinary share was exchanged for one common share of the Company and each outstanding Thomson Reuters PLC American Depositary Share (“ADS”) was exchanged for six common shares of the Company. As a result of the unification, the Company is now the sole parent company and Thomson Reuters PLC (which has been renamed Thomson Reuters UK Limited) became a wholly-owned subsidiary of the Company. The Company has commenced an internal reorganization that contemplates the amalgamation of the Company and a successor company to Thomson Reuters UK Limited. If the reorganization is completed in the first quarter of 2010 as currently expected, the Company will possess all of the rights and be subject to all of the liabilities of the two companies, including the liabilities that are the subject of the cross guarantees that the two parent companies entered into as part of the DLC structure. This would place creditors in the same position that they would have been in had the Company been operating under a single parent company structure. Unification was a change in corporate structure that had no impact on the Company’s global businesses, operations, strategy, financial position and employees. The former holders of Thomson Reuters PLC ordinary shares and existing holders of common shares of the Company, including the controlling shareholder of the Company, The Woodbridge Company Limited, had the same ownership interest immediately after unification as they did immediately prior to unification. Basis of preparation These interim consolidated financial statements of the Company and its subsidiaries were prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board (“IASB”). In July 2009, the Company filed amended interim consolidated financial statements for the three months ended March 31, 2009, which represented its initial presentation of its results and financial position under IFRS.The Company’s amended interim financial statements for the three months ended March 31, 2009, as well as these interim financial statements for the nine months ended September 30, 2009, were prepared in accordance with IAS 34, Interim Financial Reporting, with IFRS 1, First-time Adoption of IFRS, and with the accounting policies the Company expects to adopt in its December 31, 2009 financial statements. Those accounting policies are based on the IFRS standards and International Financial Reporting Interpretations Committee (“IFRIC”) interpretations that the Company expects to be applicable at that time. The policies set out below were consistently applied to all the periods presented unless otherwise noted below. 39 The Company's consolidated financial statements were previously prepared in accordance with accounting principles generally accepted in Canada (“Canadian GAAP”). Canadian GAAP differs in some areas from IFRS. In preparing these interim financial statements, management has amended certain accounting, valuation and consolidation methods previously applied in the Canadian GAAP financial statements to comply with IFRS. The comparative figures for 2008 were restated to reflect these adjustments.Note 30 contains reconciliations and descriptions of the effect of the transition from Canadian GAAP to IFRS on equity, earnings and comprehensive income along with line-by-line reconciliations of the statement of financial position as at December 31, 2008, and the income statement, statement of comprehensive income and statement of financial position as at and for the nine months ended September 30, 2008. These financial statements were prepared on a going concern basis, under the historical cost convention, as modified by the revaluation of available-for-sale financial assets, and financial assets and financial liabilities (including derivative instruments) at fair value through profit or loss. The preparation of financial statements in accordance with IAS 34 requires the use of certain critical accounting estimates. It also requires management to exercise judgment in applying the Company’s accounting policies. The areas involving a higher degree of judgment or complexity, or areas where assumptions and estimates are significant to the financial statements are disclosed in note 2. Standards adopted prospectively in 2009 IAS 23, Borrowing Costs, was amended effective from January 1, 2009. The amendment requires an entity to capitalize borrowing costs directly attributable to the acquisition, construction or production of a qualifying asset as part of the cost of that asset. A qualifying asset is one that takes a substantial period of time to get ready for use or sale. The option of immediately expensing those borrowing costs was removed. The Company has applied IAS 23 prospectively from January 1, 2009 without restating prior periods. The adoption of this amendment had no material impact on the Company's financial position and earnings. Principles of consolidation The financial statements of the Company include the accounts of all of its subsidiaries, including those of Thomson Reuters UK Limited (formerly known as Thomson Reuters PLC). This basis of presentation is unchanged as a result of unification. The results of Reuters are included in the accounts of the Company beginning on April 17, 2008, the closing date of the Reuters acquisition and the date that control transferred to the Company. Subsidiaries Subsidiaries are entities over which the Company has control, where control is defined as the power to govern financial and operating policies. Generally, the Company has a shareholding of more than one half of the voting rights in its subsidiaries. The effect of potential voting rights that are currently exercisable are considered when assessing whether control exists. Subsidiaries are fully consolidated from the date control is transferred to the Company, and are de-consolidated from the date control ceases. The purchase method of accounting is used to account for the acquisition of subsidiaries as follows: · cost is measured as the fair value of the assets given, equity instruments issued and liabilities incurred or assumed at the date of exchange, plus transaction costs; · identifiable assets acquired and liabilities assumed are measured at their fair values at the acquisition date; · the excess of acquisition cost over the fair value of the identifiable net assets acquired is recorded as goodwill; and · if the acquisition cost is less than the fair value of the net assets acquired, the difference is recognized directly in the income statement. Intercompany transactions between subsidiaries are eliminated in consolidation. Transactions with non-controlling interests are treated as transactions with equity owners of the Company. For purchases from non-controlling interests, the difference between the consideration paid and the share of the carrying value of net assets acquired is recorded in equity. Gains or losses on disposals to non-controlling interests are similarly computed and also recorded in equity. 40 Equity method investees Equity method investees are entities over which the Company has significant influence, but not control. Generally, the Company has a shareholding of between 20% and 50% of the voting rights in its equity method investees. Investments in equity method investees are accounted for using the equity method as follows: · investments are initially recognized at cost; · equity method investees include goodwill identified on acquisition, net of any accumulated impairment loss; · the Company’s share of post-acquisition profits or losses is recognized in the income statement and is adjusted against the carrying amount of the investments; · when the Company’s share of losses equals or exceeds its interest in the investee, including unsecured receivables, the Company does not recognize further losses, unless it has incurred obligations or made payments on behalf of the investee; and · gains on transactions between the Company and its equity method investees are eliminated to the extent of the Company’s interest in these entities and losses are eliminated unless the transaction provides evidence of an impairment of the asset transferred. Joint ventures Joint ventures are entities over which the Company has joint control with one or more unaffiliated entities. Joint ventures are accounted for using the proportionate consolidation method as follows: · the statement of financial position includes the Company’s share of the assets that it controls jointly and the liabilities for which it is jointly responsible; · the income statement includes the Company’s share of the income and expenses of the jointly controlled entity; and · gains on transactions between the Company and its joint ventures are eliminated to the extent of the Company’s interest in the joint ventures and losses are eliminated unless the transaction provides evidence of an impairment of the asset transferred. The accounting policies of subsidiaries, equity method investees and joint ventures were changed where necessary to ensure consistency with the policies adopted by the Company. Foreign currency The consolidated financial statements are presented in U.S. dollars, which is the Company's presentation currency. Items included in the financial statements of each of the Company's subsidiaries are measured using the currency of the primary economic environment in which the entity operates (the "functional currency"). Foreign currency transactions are translated into the functional currency using the exchange rates prevailing at the dates of the transaction. Foreign exchange gains and losses resulting from the settlement of such transactions and from the translation of monetary assets and liabilities not denominated in the functional currency of an entity are recognized in the income statement, except for qualifying cash flow hedges which are deferred in accumulated other comprehensive income in shareholders’ equity. Assets and liabilities of entities with functional currencies other than U.S. dollars are translated at the period end rates of exchange, and the results of their operations are translated at average rates of exchange for the period. The resulting translation adjustments are included in accumulated other comprehensive income in shareholders' equity. Additionally, foreign exchange gains and losses related to certain intercompany loans that are permanent in nature are included in accumulated other comprehensive income. Foreign exchange gains and losses that relate to borrowings and cash and cash equivalents are presented in the income statement within “finance costs, net”.
